October 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
NJOKU KRISS, TIESHA HAMILTON AND/OR ALL OCCUPANTS, Appellants

NO. 14-13-00469-CV                          V.

                     WATERFALL PARKS APTS, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 13, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Njoku Kriss, Tiesha Hamilton and/or All Occupants, jointly and
severally.
      We further order this decision certified below for observance.